— Appeal from the order of the Supreme Court, New York County (Pécora, J.), entered on January 20, 1982, which granted the motion of the third-party defendant-respondent Bennes Marrel S.A. to dismiss the third-party complaint of the third-party plaintiffs-appellants American Poclain Corporation and Poclain on the ground that the court was without jurisdiction, is dismissed as superseded by the appeal from the order dated July 8, 1982, without costs. Appeal from the order of the Supreme Court, New York County (Pecora, J.), entered on July 1, 1982, which denied the motion by the third-party plaintiff-appellant American Poclain Corporation to resettle the prior order of the court, is dismissed as academic, without costs or disbursements. Order of the Supreme Court, New York County (Pecora, J.), dated July 8,1982, which granted the motion of third-party plaintiff-appellant Poclain to renew a prior motion for discovery and, upon renewal, adhered to the court’s prior decision, is modified, on the law, the facts and in the exercise of discretion, with costs and disbursements, to the extent that, upon renewal, the motion for discovery is granted with disclosure to be limited to the issue of jurisdiction. Further discovery is warranted since sufficient facts have been demonstrated to raise questions concerning whether Bennes Marrel S.A. has the necessary business contacts within New York State to confer jurisdiction. Concur — Markewich, J. P., Silverman, Fein, Milonas and Kassal, JJ.